DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Austen Zuege on 03/22/2022.
The application has been amended as follows: 

IN THE CLAIMS
Claims 3, 8, and 14 are amended as displayed below, and claim 13 is cancelled. 
CLAIM 3: The fluid supply system according to claim 1, wherein the joints have first joint members, second joint members screwed to the first joint members, and torque applied portions to which a rotation torque is applied when the second joint members are screwed to the first joint members, when [[an]] the intersecting direction that perpendicularly intersects both the alignment direction and the extension direction is defined, the pipings that are adjacent to each other in the alignment direction are positioned with at least the torque applied portions of the joints displaced from each other in both the extension direction and the intersecting direction.
CLAIM 8: A fluid supply system comprising: a plurality of fluid lines aligned in parallel, fluid controllers and joints being connected in series with pipings in the fluid lines; and one or more base blocks to which the fluid controllers are secured, the one or more base blocks connected in the fluid lines, wherein each of the fluid lines linearly extends in an extension direction that perpendicularly intersects an alignment direction of the fluid lines when the fluid lines are seen in a plane including the alignment direction, each of the fluid controllers is disposed in an aligned manner in the alignment direction with at least one connection surface of the at least one base , wherein an intersecting direction is defined that perpendicularly intersects both the alignment direction and the extension direction, and at least one of any two of the pipings that are adjacent to each other in the alignment direction has a bent portion that positions the joints displaced from each other in the intersecting direction.
CLAIM 13: (CANCELLED)
Claim 14: The fluid supply system of claim 8, wherein the joints have first joint members, second joint members screwed to the first joint members, and torque applied portions to which a rotation torque is applied when the second joint members are screwed to the first joint members, when [[an]] the intersecting direction that perpendicularly intersects both the alignment direction and the extension direction is defined, the pipings that are adjacent to each other in the alignment direction are positioned with at least the torque applied portions of the joints displaced from each other in both the extension direction and the intersecting direction. 
The above claim amendments have been made to avoid a potential prior art rejection and to correct minor indefinite issues. 

Allowable Subject Matter
Claims 1, 3-12, and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753